Citation Nr: 0506127	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  01-03 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance under 38 U.S.C. Chapter 
30.


REPRESENTATION

Veteran represented by:	Keith Miller, Attorney at law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  
Procedural history

In March 2000, the RO received the veteran's claim of 
entitlement to educational assistance under 38 U.S.C. Chapter 
30.  In an April 2000 rating decision, the RO denied the 
claim.  The veteran disagreed with the April 2000 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in April 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In his April 2001 VA Form 9, the veteran indicated that he 
wanted to appear at a hearing before a Veterans Law Judge at 
the RO in Portland, Oregon.  While he later submitted another 
VA Form 9, which did not include a hearing request, the 
veteran did not specifically withdraw his request for a 
hearing.  

The Board also notes that there appears to be some 
discrepancy in the record as to the veteran's periods of 
service.  The veteran has submitted copies of two forms DD-
214.  The periods of service shown on those forms differ from 
the term of service claimed by the veteran.  Because dates of 
service are crucial to a determination of eligibility under 
38 U.S.C.A. Chapter 30, verification of the veteran's periods 
of service is necessary.

Accordingly, in order to ensure full compliance with due 
process requirements, this case is REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.	VBA should contact the service 
department and  associate with the 
veteran's educational folder 
documentation verifying all periods of 
active military service. 

2.  VBA should then contact the veteran, 
with a copy to his attorney, in order to 
ascertain if he still wishes to present 
testimony at a personal hearing, and if 
so at what RO.  If the veteran responds 
in the affirmative, a Travel Board 
hearing should be scheduled.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




